DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 12-22)  in the reply filed on 02/26/2021 is acknowledged.
Claims 23 and 35-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-14, 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG; Hongsil et al. (US 20140169388 A1,, hereafter referred to as JEONG) and JEONG; Hongsil et al. (US 20140173376 A1,, hereafter referred to as JEONG’376).

Rejection of claim 1 and 12:
A method for use in a wireless transmitter (paragraph [0047] on page 3 of JEONG clearly suggests a wireless transmitter for use in a wireless communication system), the method comprising: obtaining a set of information bits for wireless transmission; dividing the set of information bits into one or more subsets of information bits; for each subset of the one or more subsets of information bits, generating extra cyclic redundancy check CRC bits using a CRC encoder capable of generating N CRC bits and wherein the extra CRC bits for each subset of information bits comprise less than N CRC bits (Figures 4A-4B in JEONG clearly suggests obtaining a set of information/data bits 410 for wireless transmission; dividing the set of information bits into one or more subsets/blocks of information bits 422, 425, 428, 431, etc. Note: Figures 4A-4B clearly suggests all packets, e.g., 420 and 440 of the set of information/data bits 410 are processed in the same manner; for each subset/block of the one or more subsets/blocks of information/data bits 410, generating extra block cyclic redundancy check CRC bits 423, 426, 429, 432 using a block CRC encoder block CRC bits and wherein the extra block CRC bits for each subset of information bits e.g. the extra block CRC bits 423 for the subset/block 422 comprise less than N block CRC bits 423, 426, 429, 432; Note: the block CRC bits 423, 426, 429, 432 are extra CRC bits added in addition to packet CRC bits, e.g., packet CRC bits 421 and 441); generating a final set of N or less CRC bits for the set of information bits using the CRC encoder (Figures 4A-4B in JEONG clearly suggests generating a final set of N or less packet CRC bits for all packets, e.g., 420 and 440 of the set of information/data bits 410 for the set of information/data bits 410 using the CRC encoder); generating a set of coded bits by encoding the set of information bits for wireless transmission, together with the extra CRC bits and the final set of CRC bits, using a polar encoder; and transmitting the set of coded bits using a wireless transmitter (paragraph [0047] on page 3 of JEONG clearly suggests generating a set of coded bits by encoding the set of information/data bits 410 for wireless transmission, together with the extra block CRC bits 423, 426, 429, 432 and the final set of packet CRC bits, using a polar encoder 424, 427, 430, 433; and transmitting the set of coded bits using a wireless transmitter).
Paragraph [0036] on page 2 of JEONG’376, in an analogous art, teaches using a CRC polynomial capable of generating CRC bits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG with the teachings of JEONG’376 by including use of generating extra cyclic redundancy check (CRC) bits using a CRC polynomial and generating a final set of N or less CRC bits for the set of information bits using the CRC polynomial.  This combination would have been obvious 

Rejection of claim 13:
Paragraph [0047] on page 3 of JEONG clearly suggests wherein the processing circuitry is operable to divide the information/data bits 410 into one or more subsets/blocks 422, 425, 428, 431 of information/data bits 410 by dividing the information/data bits 410 into separate subsets/blocks 422, 425, 428, 431 wherein each subset/block includes different information bits than the other subsets/blocks 422, 425, 428, 431. 

Rejection of claim 14:
Paragraph [0047] on page 3 of JEONG clearly suggests clearly suggests nested subsets whereby packets 420 and 440 are subsets of the information/data bits 410 and blocks 422, 425, 428, 431 are subsets of packets.  

Rejection of claim 16:
Figures 4A-4B in JEONG clearly suggests clearly suggests extra block CRC bits 423, 426, 429, 432 using the CRC polynomial by non-recursive generation wherein a block CRC bits 423, 426, 429, 432 for a subsets/blocks of information bits 422, 425, 428, 431 of the one or more subsets of information bits 410 are not included a second subset of the one or more subsets of information bits corresponding to packet 440 and are not used as input in a subsequent generation of extra CRC bits for the second subset of information bits corresponding to packet 440.

Rejection of claim 17:
Figures 6A and 6B in JEONG’376 teach a shift register where intermediate values in the shift register are used for determining the CRC bits.

Rejection of claim 18:
Paragraph [0047] on page 3 of JEONG clearly suggests wherein inserting the extra block CRC bits 423, 426, 429, 432 for each subset of information bits after its corresponding subset/block of information bits.

Rejection of claim 19:
MPEP 2144.04(VI)(C) teaches that rearrangement of parts is obvious hence rearranging the CRC bits would be obvious since it would still provide the same information at a receiver as expected.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG; Hongsil et al. (US 20140169388 A1,, hereafter referred to as JEONG), .

Rejection of claim 20:
GE, in an analogous art, teaches adaptive CRC generation where different sizes of CRC EDC codes are generated (Step 404 in Figure 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine JEONG with the teachings of JEONG’376 by including use of wherein a number of extra CRC bits for each successive subset of the one or more subsets of information bits is greater than or equal to a number of extra CRC bits for a previous subset of the one or more subsets of information bits.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein a number of extra CRC bits for each successive subset of the one or more subsets of information bits is greater than or equal to a number of extra CRC bits for a previous subset of the one or more subsets of information bits would have provided encoding for variable size data CRC bits (Paragraph [0067] on page 4 of GE).

Rejection of claims 21-22:
Paragraphs [0101]-[0103] on page 6 of Figure 10 in GE clearly suggests a networke transmitting node.

Conclusion
US 20170155405 A1 is directed to Polar codes with CRC assist and was used in a 103 rejection, above.
US 20170214416 A1 is directed to Polar codes with adaptive CRC assisted and is a good 103 reference.
US 20140173376 A1 is directed to Polar codes with CRC assist and was used in a 103 rejection, above.
US 20140169388 A1 is directed to Polar codes with CRC assist and was used in a 103 rejection, above.
US 6105155 A is directed to Polar codes with CRC assisted and is a good teaching reference.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: since claim 15 inherits all the limitations of the claims from which it depends and any intervening claims, the rejections of claims from which claim 15 depends and any intervening claims clearly identifies the difference between the prior art and that which is recited in claim 15 if it were rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112